Name: EEC: Regulation No 49 of the Council amending the date on which certain instruments relating to the common agricultural policy are to enter into force
 Type: Regulation
 Subject Matter: prices;  EU finance;  competition;  agricultural policy
 Date Published: nan

 Avis juridique important|31962R0049EEC: Regulation No 49 of the Council amending the date on which certain instruments relating to the common agricultural policy are to enter into force Official Journal 053 , 01/07/1962 P. 1571 - 1572 Finnish special edition: Chapter 3 Volume 1 P. 0031 Swedish special edition: Chapter 3 Volume 1 P. 0031 Danish special edition: Series I Chapter 1959-1962 P. 0178 English special edition: Series I Chapter 1959-1962 P. 0201 Spanish special edition: Chapter 08 Volume 1 P. 0051 Portuguese special edition Chapter 08 Volume 1 P. 0051 REGULATION No 49 OF THE COUNCIL amending the date on which certain instruments relating to the common agricultural policy are to enter into force THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42, 43 and 44 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas Council Regulations Nos 19 to 23, 25 and 26 relating to the common agricultural policy and the Council Decision on minimum prices lay down that most of their provisions shall be applicable from 1 July 1962; Whereas the Member States should be allowed a reasonable period to permit effective application of the above instruments and of the implementing provisions adopted by the Council or the Commission, some of which could not be adopted until shortly before 1 July 1962; Whereas, however, the marketing year for cereals in the Community begins, except in the case of maize, on or around 1 July ; whereas, in respect of the 1962/63 marketing year it may therefore prove necessary to take measures on the internal market from 1 July 1962; HAS ADOPTED THIS REGULATION: Article 1 1. The date 30 July 1962 shall be substituted for 1 July 1962 in: (a) Articles 23 and 29 of Council Regulation No 19 on the progressive establishment of a common organisation of the market in cereals; (b) Articles 17 and 23 of Council Regulation No 20 on the progressive establishment of a common organisation of the market in pigmeat; (c) Articles 13, 14 and 20 of Council Regulation No 21 on the progressive establishment of a common organisation of the market in eggs; (d) Articles 14 and 20 of Council Regulation No 22 on the progressive establishment of a common organisation of the market in poultrymeat; (e) Article 2 (3) and Article 16 of Council Regulation No 23 on the progressive establishment of a common organisation of the market in fruit and vegetables; (f) Article 8 of Council Regulation No 25 on the financing of the common agricultural policy; (g) Article 5 of Council Regulation No 26 on the application of certain rules of competition to the production of, and trade in, agricultural products; (h) Article 11 of the Council Decision on minimum prices. 2. The date 29 July 1962 shall be substituted for 30 June 1962 in Article 9 (2) (a) of Council Regulation No 23. 3. For the purpose of applying Council Regulations Nos 19 to 22, however, the first year of implementation of the system of levies shall be deemed to end on 30 June 1962. 4. As from 1 July 1962 the governments of the Member States shall take all such steps as may be necessary on the internal market to give effect to the provisions of Council Regulation No 19 on the common organisation of the market in cereals from 30 July 1962. Article 2 This Regulation shall enter into force on 1 July 1962. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1962. For the Council The President M. COUVE de MURVILLE